Title: To Thomas Jefferson from Madame de Corny, 15 June 1803
From: Corny, Marguerite Victoire de Palerne de
To: Jefferson, Thomas


          
            le 15 juin 1803
          
          jespere mon cher monsieur que vous aurez recu une lettre de moi ecritte en fevrier, et remise a M. charles wilkes qui partoit pour langleterre. Il ma tant promis detre fidel a sa promesse que je ne doute point que Cette lettre ne vous soit remise dans son tems. Mde monroé ma fait un plaisir bien sensible en me donnant de vos nouvelles. toute preuve de votre souvenir me sera toujours bien agreable et je vous prie au milieu de vos affaires importantes de me donner quelques instans. cette marque damitie sera payée par une amitie bien sincere.
          je vous demande en grace de donner tout ce que vous pouvez de bonté et de protection au capitaine americain appellé Ledet. c’est une personne qui meritte sous tous les rapports et a laquelle je prend linteret que reclame ces Excellentes qualites.
          il me seroit bien doux au retour de M. Ledet de savoir de luy que vous avez eu egard a ma recommandation. et jaimerois a pouvoir vous en temoigner ma reconnoissance
          jaurai lhonneur de vous ecrire par Mde monroé et je me permettrai quelques details sur ma maniere de vivre. pour me justifier aupres de vous detre separee de la Societe dont vous me recommandez lusage je vous ai parlé dun accident qui ma forcee de rester chez moi depuis 10 mois. on me fait esperer que le soleil me guerira par sa seul influence. jen attend les bons effets sans y croire absolument
          recevez monsieur lassurance dun attachement bien sincere et qui durera toute ma vie.
          
            
                        de Corny
          
         
          Editors’ Translation
          
            
              
              15 June 1803
            
            I hope, my dear sir, that you received my letter, written in February and entrusted to Mr. Charles Wilkes who was leaving for England. He made so many promises to be faithful to his promise that I have no doubt the letter was given to you in due course. Mrs. Monroe brought me much pleasure by giving me news of you. Any sign from you will always please me and I beg you to give me a few moments amid your important business. This token of friendship will be repaid with my very sincere friendship.
            I ask you to please accord whatever kindness and protection you can to the American captain Ledet. He is worthy of admiration in all ways and his excellent qualities warrant the attention I have taken in him. I would be very happy if Mr. Ledet could tell me, on his return, that you heeded my recommendation. And I would like to be able to show you my gratitude.
            I will have the honor of sending you a letter with Mrs. Monroe, sharing some details about my life to explain why I have been isolated from the company whose enjoyment you recommended to me. I told you about the accident that has forced me to remain home for the past ten months. People tell me to hope that the sun will be enough to heal me. I await its good effects without being totally convinced.
            Receive, Sir, the assurance of my sincere and lifelong attachment.
            
              de Corny
            
          
        